Citation Nr: 1754777	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for Raynaud's Syndrome rated 10 percent prior to April 3, 2013, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1961 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for Raynaud's Syndrome and assigned an initial 10 percent rating, effective April 28, 2000.  

In a February 2012 rating decision, the RO continued the 10 percent rating for the service-connected Raynaud's Syndrome.  As additional evidence was received within a year of the May 2009 rating decision, the appeal has been characterized as an initial rating claim.  See 38 C.F.R. § 3.156(b).

In a May 2016 rating decision, the RO increased the rating to 40 percent, effective April 3, 2013.  As this compensable rating constituted less than the maximum benefit allowed by law and regulation, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a Board hearing in his August 2012 VA Form 9 substantive appeal.  A hearing was scheduled for November 2017, but the Veteran withdrew his request in an October 2017 correspondence.


FINDINGS OF FACT

1.  Prior to April 3, 2013, the Veteran's Raynaud's Syndrome manifested with characteristic attacks occurring one to three times a week.

2.  From April 3, 2013, the Veteran's Raynaud's Syndrome manifested with characteristic attacks at least daily, but not with two or more digital ulcers.


CONCLUSION OF LAW

The criteria for a higher initial rating for Raynaud's Syndrome rated 10 percent prior to April 3, 2013, and 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.30, 4.104, Diagnostic Code 7117 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Analysis

Service connection for Raynaud's Syndrome was granted in a May 2009 rating decision.  An initial 10 percent rating was assigned, effective April 28, 2000, under 38 C.F.R. § 4.104, Diagnostic Code 7117.  In a May 2016 rating decision, the evaluation was increased to 40 percent, effective April 3, 2013.

Under Diagnostic Code 7117, a 10 percent rating is warranted where characteristic attacks occur one to three times a week.  A 20 percent rating is warranted where characteristic attacks occur four to six times a week.  A 40 percent rating is warranted where characteristic attacks occur at least daily.  A 60 percent rating is warranted where there are two or more digital ulcers and a history of characteristic attacks.  A 100 percent rating is warranted where there are two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.

A characteristic attack consists of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note (2017).  The above evaluations are for a disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  Id.

A.  Rating Prior to April 3, 2013

The medical records dated between March 2000 and November 2000 show the Veteran reported that his hands felt cold, hurt like needles poking into his arms, and that he consistently experienced symptomatic bilateral hand pain.  The frequency of characteristic attacks was not described.  

The Veteran was afforded a VA examination in January 2001.  He reported that his symptoms had gradually been progressive in frequency and severity since the 1970's.  He stated that he was unable to be outside in cold weather.  On physical examination, no sensory loss was noted in the hands and feet.  With the exception of cool feet and distal portions of the hands and digits, skin color, temperature, texture and turgor were unremarkable.  The examiner noted that the examination was conducted on a cold day.  The examiner diagnosed the Veteran with severe Raynaud's Syndrome of hands and feet, gradually progressive.

In April 2005, during the course of his appeal on the issue of entitlement to service connection, the Veteran presented testimony about his disability at a hearing before a Veterans Judge.  He testified that his Raynaud's Syndrome causes him to have difficulty in the cold weather, but he did not specifically report frequency of his attacks.

A July 2009 treatment note reflects that the Veteran's Raynaud was stable as long as he was warm.  A February 2010 treatment note shows the Veteran reported that his fingers turn white or blue when exposed to cold.  The frequency for characteristic attacks was also not reported.  In a March 2010 record, the Veteran reported that he constantly struggles with cold feet and hands which are quite painful for him during the winter months.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported wearing extra gloves and socks during the winter to alleviate his symptoms.  The disability affected his bilateral upper and lower extremity digits.  The frequency of the attacks was less than once a week, and they lasted between 15 and 30 minutes.  The symptoms of the attacks were color changes (e.g. white, blue, and red), pain, paresthesias, and numbness.  Attacks were caused by exposure to cold and temperature changes.  No ulcerations were present and no amputations had occurred.

No further medical evidence on the frequency of characteristic attacks was submitted or received between October 2010 and April 2013.

Based on the evidence of record, for the initial rating period that is prior to April 2013, the Veteran's Raynaud's Syndrome more nearly approximated the initial 10 percent rating assigned.  A 10 percent rating is assigned for characteristic changes that occur one to three times a week.  The next highest rating, 20 percent, requires more frequent attacks- at least four to six times a week.  The evidence reflects that the Veteran generally experiences problems during cold weather.  At the 2010 VA examination report shows the Veteran indicated that he usually experienced about one attack per week, and these lasted 15 to 30 minutes in duration.  There is no other evidence, lay or medical, that specifically indicates more frequent characteristic attacks so as to warrant a higher rating.  For this reason, an initial rating in excess of 10 percent for Raynaud's Syndrome is not warranted for the period prior to April 3, 2013.  

B.  Rating from April 3, 2013

Effective April 3, 2013, the Veteran is in receipt of a 40 percent rating for his Raynaud's Syndrome.  However, the record as a whole does not support a rating higher than 40 percent.

At the April 2013 VA examination, the Veteran reported that he had daily characteristic attacks, consisting of sequential color changes of one or more digits and pain and paresthesias.  The attacks last from minutes to hours.  The Veteran did not have any digital ulcers or autoamputation of one or more digits.

The Veteran underwent another VA examination in September 2015, where he reported more discomfort in both hands and started wearing heavy gloves to avoid characteristic attacks.  The examiner noted his fingertips were cold to the touch.  The examiner also noted that the Veteran had daily characteristic attacks, but did not have any digital ulcers or autoamputation of one or more digits.

Given the above, the Veteran's Raynaud's Syndrome does not approximate the criteria for a 60 percent rating, which is the next higher disability evaluation.  A 60 percent rating is warranted if there are two or more digital ulcers and a history of characteristic attacks.  While the evidence reflects characteristic attacks occurring at least daily throughout this appeal period, the record does not reflect any clinical evidence or lay report of digital ulcers.  Thus, the preponderance of the evidence is against a rating in excess of 40 percent as of April 3, 2013. 

In sum, the evidence does not support higher initial ratings for Raynaud's Syndrome.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 49.  There are no other issues expressly or reasonably raised by the record.


ORDER

A higher initial rating for Raynaud's Syndrome rated 10 percent prior to April 3, 2013, and 40 percent thereafter is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


